Citation Nr: 0638926	
Decision Date: 12/14/06    Archive Date: 01/04/07

DOCKET NO.  04-24 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1970 to 
November 1971.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

In April 2006, a Travel Board hearing was held before the 
undersigned Veterans Law Judge at the Cleveland RO.  A 
transcript of the hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At his April 2006 travel board hearing, the veteran testified 
that he misses roughly two months of work per year because of 
his PTSD, and he stated that concessions have been made on 
his behalf at work because of his PTSD.  The veteran also 
testified that he often misses work because of insomnia 
related to his PTSD.  The September 2004 VA examination 
report indicates the veteran's sleep problems appear to be 
secondary to PTSD.  Statements from a co-worker and 
supervisor have attested to time missed from work and to 
violent behavior.  As of yet, the veteran's employment 
records have not been obtained and reviewed to determine the 
extent to which the veteran's PTSD symptoms interfere with 
his employment.  Therefore, the Board believes a remand is 
warranted to obtain these potentially relevant employment 
records.

An additional question arises in response to the following 
observation made in the September 2004 VA examination report: 
"the [veteran] does appear to have [non-service connected] 
personality disorder, which causes problems with his 
interpersonal relations."  The report does not clarify, 
however, whether or the extent to which the term 
"interpersonal relations" refers to the violent startle 
response reported by the veteran and described in numerous 
lay statements.  See Mittleider v. West, 11 Vet. App. 181, 
182 (1998) (remanding Board's decision where medical evidence 
did not differentiate between symptomatology attributed to a 
non-service-connected disability and a service-connected 
disability); see also 61 Fed. Reg. 52695 (Oct. 8, 1996) (VA 
responding to commenters by noting that, when it is not 
possible to separate the effects of conditions, VA 
regulations at 38 C.F.R. § 3.102, which require that 
reasonable doubt on any issue be resolved in the claimant's 
favor, clearly dictate that such signs and symptoms be 
attributed to the service-connected condition).  Also, 
because the veteran was last examined in September 2004 and 
has alleged that his symptoms have increased in severity, the 
Board believes a remand for a new VA examination and medical 
opinion is warranted.

Accordingly, the case is REMANDED for the following action:

1.  The RO should take the appropriate 
steps, to include through contact with the 
veteran and his representative, to obtain 
any employment records relevant to the 
veteran's absences due to disability.  

2.  The appellant should be requested to 
provide the names, addresses and 
approximate dates of treatment for any 
individuals or facilities that may possess 
additional records pertinent to his 
claims.  After obtaining any necessary 
authorization from the appellant for the 
release of any private medical records, 
the RO should obtain these records and 
associate them with the file.

3.  The veteran must be scheduled for a VA 
psychiatric examination to evaluate the 
severity of his PTSD.  The examiner must 
review the veteran's claims folder in 
conjunction with the examination.  The 
examiner should pay specific attention to 
any records and statements involving the 
veteran's employment.  Any tests deemed 
appropriate by the examiner must be 
conducted.  

The findings of the examiner should 
address the level of social and 
occupational impairment attributable to 
the veteran's PTSD.  If it is not possible 
to differentiate between impairment 
resulting from PTSD and impairment 
resulting from any other non-service-
connected disorder, the examiner should 
state this in the report.  

The examiner's report must describe the 
following: personal appearance and 
hygiene; mood; affect; speech; ability to 
understanding complex commands; judgment; 
abstract thinking; and orientation 
(spatial, time, and place).  The examiner 
must also address symptoms which are 
usually covered in a mental status 
evaluation including whether symptoms are 
mild or transient or controlled by 
continuous medication; anxiety, if any; 
suspiciousness, if any; panic attacks 
(frequency and duration), if any; extent 
of sleep impairment, if any; degree of 
memory loss or impairment, if any; 
disturbances of motivation and mood, if 
any; suicidal ideation, if any; 
obsessional rituals which interfere with 
routine activities, if any; impaired 
impulse control (such as unprovoked 
irritability with periods of violence), if 
any; degree of impairment, if any, in the 
ability to adapt to stressful 
circumstances (including work or a work- 
like setting); degree of impairment, if 
any, in ability to establish and maintain 
effective relationships; degree of 
impairment, if any, in thought processes 
or communication; persistent delusions or 
hallucinations, if any; grossly 
inappropriate behavior, if any.  All 
opinions expressed by the examiner must be 
accompanied by a complete rationale. 

The examiner should assign a numerical 
code under the GAF scale provided in the 
Diagnostic and Statistical Manual of 
Mental Disorders, 4th Edition, and 
specifically indicate whether the GAF 
designation incorporates impairment caused 
by any non-service-connected psychiatric 
disorder.

4.  The RO must notify the appellant that 
it is his responsibility to report for the 
above noted examination and to cooperate 
in the development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2006).  In the event that 
the appellant does not report for the 
aforementioned examination, documentation 
must be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

5.  After the above has been completed, 
the RO must readjudicate the issue on 
appeal, taking into consideration all 
evidence added to the file since the most 
recent VA adjudication.  If the issue on 
appeal continues to be denied, the veteran 
and his representative must be provided a 
Supplemental Statement of the Case.  The 
veteran must then be given an appropriate 
opportunity to respond.  Thereafter, the 
case must be returned to the Board for 
appellate review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required by the 
veteran until he receives further notice; however, he may 
present additional evidence or argument while the case is in 
remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).

_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



